Citation Nr: 1637917	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-08 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army Reserve from February 1978 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014 and again in September 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's cervical spine degenerative joint disease and degenerative disc disease was not present during service or for many years thereafter and is not otherwise etiologically related to service.

2.  The Veteran's bilateral shoulder osteoarthritis was not present during service or for many years thereafter and is not otherwise etiologically related to service. 

3.  The Veteran does not have a hearing loss disability for VA purposes. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed with degenerative disease of the shoulders and cervical spine during the course of the appeal period.  He maintains that these conditions are the result of his military service.  Specifically, the Veteran contends that he began feeling neck and shoulder pain during a football game and that the pain has persisted ever since.  The Veteran also contends that he has bilateral hearing loss, which is due to acoustic trauma from being a teletype operator during active duty.  Statements from the Veteran's mother and sister indicate that he has had problems with hearing loss as well as neck and shoulder pain since his time in the armed forces.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The term "service," as used in 38 C.F.R. § 3.303, includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(10), (23); 38 C.F.R. 
§§ 3.6(a)-(d).  

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2015). However, regulations concerning presumptive service connection do not apply to ACDUTRA or INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the Veteran's period of ACDUTRA is not appropriate and direct evidence of a nexus must be shown.

1.  Musculoskeletal Disabilities - Neck and Shoulders

February 1978 service treatment records show the Veteran complained of sore muscles along the back of his neck and shoulders for a week.  In early March 1978, he was noted to stand stoop-shouldered and was assessed with muscle soreness due to posture.  In his June 1978 report of medical history at separation, the Veteran endorsed leg cramps but denied a painful or "trick" shoulder or back pain.  Clinical evaluation of the spine and upper extremities was normal.  

In September 2008 and October 2008, the Veteran denied having any back, muscle or neck pain.

In December 2009, the Veteran complained of chronic neck and shoulder pain that he related to carrying heavy loads during service. 

At a January 2010 VA joints examination, the Veteran was noted to have degenerative joint disease and degenerative disc disease in the cervical spine and osteoarthritis of both shoulders.  The Veteran stated that he was playing football in the military and a bigger person landed on him and injured his neck.  He states that he went to sick call to have the issue addressed, and that he has had neck difficulties ever since.  The Veteran also stated that he had been in pain for years but did not notice until after he stopped using drugs and was shot in 2008, forcing him to overuse his right arm and neck.

In February 2010, the Veteran reported neck and shoulder pain for one month but also neck pain radiating to the right shoulder for years.  He stated that the pain was worsening and becoming unbearable. 

An April 2010 letter from a private treatment provider assesses the Veteran with chronic neck and shoulder pain and opines, based on a noted review of the Veteran's military records, that in the course of his duties as a typewriter operator that he was "exposed to repetitive movement on a daily basis possibly leading to his current medical condition" and that "there is a possible linkage between his current condition and his past exposures."

At a July 2014 VA examination, the Veteran reported experiencing neck and bilateral shoulder pain after a football game while on active duty, but that he did not recall acute trauma, and that the pain started during the game.  The Veteran also reported a history of neck and shoulder pain while in basic training and that he currently experienced constant, severe pain.  He denied a history of other neck injuries.  He was noted to have a history of left arm gunshot injury with humeral fracture.  

In October 2015, a VA examiner opined that the Veteran's current right shoulder, left shoulder, and neck disabilities were less likely than not related to his military service.  The examiner was unable to identify any objective evidence in the Veteran's service treatment records documenting continuous medical evaluation, management or treatment for bilateral shoulder and neck conditions while the Veteran was on active duty.  The examiner concluded that the reported injuries during active military service (an injury to his neck and shoulders during an in-service football game and complaints of sore muscles along the back of his neck and shoulders) would not be expected to result in a chronic bilateral shoulders and neck condition or residuals.
Based on a review of the evidence, the Board finds that the Veteran's current bilateral shoulder and neck disabilities are not related to his service, to include his complaints of muscle soreness therein.  The Veteran's statements regarding the onset of his neck and shoulder pain have been inconsistent and are therefore not credible.  He has alternatively reported that his pain began in basic training, that it began due to a football injury when someone landed on him, that it began during a football game where no injury occurred and that it is due simply to carrying heavy loads.  The evidence of record shows that the Veteran was seen during service for treatment of sore neck and shoulder muscles.  He reported no acute injury at the time and no acute injury or degenerative disease was detected.  No ongoing treatment or duty restrictions were deemed necessary at the time, and the Veteran's muscle soreness was attributed to posture.  Neither the Veteran nor his medical examiner at separation noted any neck or shoulder problems.  

Following service, the record is devoid of any complaints of neck or shoulder problems for decades, until after the Veteran's 2008 gunshot wound.  Indeed, the Veteran has reported somewhat confusingly that he has had neck and shoulder pain since service but that he never noticed it until after the gunshot wound and his cessation of drug use.  

The Board notes the April 2010 letter from the Veteran's private physician that "there is a possible linkage between his current condition and his past exposures."  However, as the examiner does not cite to any specific incident or symptomatology during service, it is difficult to tell whether the opinion is based on a fully informed knowledge of the pertinent factual premises of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Furthermore, the physician's statement asserts a mere possibility that the Veteran's current conditions are related to service and is expressed in speculative language that does not provide the degree of certainty required for medical nexus evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As such, the Board affords the opinion no probative weight.  Moreover, while the Veteran, his sister, and his mother, as lay persons, are competent to report observable symptomatology, they lack the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of the Veteran's arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran, his sister and his mother associate his neck and shoulder arthritis to service, they are not considered medically qualified to address such a complex question.

By contrast, the October 2015 opinion addresses both the Veteran's in-service complaints of muscle soreness and his lay statements concerning a possible in-service injury during a football game.  The examiner noted the lack of continuing treatment or management for any injury or disease, and stated that based on the combination of the Veteran's service treatment records and lay statements that the reported football injury and resultant muscle soreness would not be expected to result in a chronic bilateral shoulder and neck conditions or residuals.  The Board finds this opinion to be of great probative weight, as it is based on a review of the Veteran's file and personal examination and interview, it is expressed in clear and unequivocal terms and it is supported by a fully articulated rationale.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current neck and shoulder conditions are related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b).

2.  Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

There are no indications off any complaints, diagnosis or treatment for any hearing condition in the Veteran's service treatment records.  His hearing was normal for VA purposes at his June 1978 separation examination, although there was a minimal shift in the 4000 hertz range between entrance and separation.  The Board further notes that the Veteran's military occupational specialty (MOS) of telecommunications center operator, which is an MOS consistent with hazardous noise exposure. 

However, regardless of whether the Veteran suffered acoustic trauma sufficient to constitute an in-service injury, the record does not establish that the Veteran has a current diagnosis of hearing loss sufficient to constitute a current disability under applicable VA regulations.  38 C.F.R. § 3.385.  

October 2008 private treatment records note that there is no history of auditory acuity problems or sensorial problems in general, that the Veteran's hearing is normal, and that there are no changes in his auditory acuity.

The Veteran complained of tinnitus with some associated hearing loss in October 2009.  In November 2009, the Veteran reported hearing loss since he was in service but that he did not notice until he quit taking drugs.  

An April 2010 letter from the Veteran's private physician notes that the Veteran was required to work around teletype machines and generators that powered the vans and his work space during service and was thus exposed to acoustical trauma "possibly leading to his current medical condition."  

The Veteran has been provided multiple examinations by different examiners in order to assess his reported hearing loss including in August 2011, January 2012, July 2014, and May 2016.  At his August 2011 VA examination, the Veteran reported that during a football game during service his "left ear popped," and that is when he lost all hearing in his left ear.  The Veteran also reported that he had a drug addiction until recently, and that loud noises did not bother him.  He explained that he had been exposed to power tools and forklifts in his civilian work.  The examiner noted inconsistent findings between the Veteran's speech recognition and puretone threshold results and that the test results were invalid due to this discrepancy.  The examiner indicated that the Veteran may suffer from organic (as opposed to sensorineural) hearing loss.  Similar inconsistencies were reported at the January 2012 examination and again, no valid test results could be obtained.  

At his July 2014 examination, a different examiner noted again that the Veteran was very inconsistent and unreliable with his responses, and that the findings between speech recognition testing and pure tone responses were not in agreement.  The examiner reported numerous false positives and that the Veteran's otoacoustic emission results were indicative of normal to near normal hearing. 

A July 2015 VA addendum opinion noted that the Veteran had been seen three consecutive times, all of which have resulted in an inability to obtain hearing thresholds in either ear.  The examiners were noted to have opined in each case that the Veteran was malingering.  The examiner rendered a negative nexus opinion, but as noted in the Board's prior remand, this opinion was deemed inadequate.

In May 2016, the Veteran underwent a final VA evaluation.  Again, it was noted that the Veteran was unable to provide reliable pure tone audiometric results.  The examiner, however, noted that a valid current audiogram was not needed to render an opinion.  The examiner explained that while a 15 dB threshold shift is noted at 4000 Hz in the right ear between his entrance and separation examinations, his hearing was still within the normal range at separation from service.  Therefore, any current hearing loss (if he has any) had to begin after he was discharged from the service.  The examiner noted a 2005 Institute of Medicine Study, which indicated that it was unlikely that delayed effects occur from hazardous noise exposure.  Therefore, based on the objective evidence (audiograms), the examiner concluded there was no evidence on which to conclude that the any possible hearing loss currently experienced by the Veteran was caused by or a result of the Veteran's military service, including noise exposure therein. 

The Board notes that the Veteran's private treatment records and the April 2010 letter assess the Veteran with hearing loss.  There is no indication however, that those assessments were made based on anything other than the Veteran's subjective complaints.  The record does not contain puretone threshold testing, speech recognition testing or any other auditory test results from that time period upon which to base an objective determination of hearing loss.  The Veteran is competent to report difficulty hearing, however he is not competent, and neither are any treatment providers, to assess whether his reported hearing loss is severe enough to constitute a disability for VA purposes without specifically prescribed testing.  38 C.F.R. §§ 3.385, 4.85(a).

As the current severity or existence of the Veteran's hearing loss cannot be objectively verified pursuant to applicable regulation, a current disability has not been established.  Furthermore, the Board finds that a remand for a new examination is unnecessary, as each of the four previous examiners has attempted to test the Veteran's hearing loss and been unable to do so.  The examiners have each noted that the test results are not valid for rating purposes, as the Veteran has reported inconsistent findings suggestive of malingering.  The Board sees no reason why a new examination should result in anything but the same conclusion.  Consequently, as the record does not demonstrate that the Veteran meets the requirements for a current hearing loss disability, the criteria for service connection have not been met and service connection is accordingly denied on that basis alone.  38 C.F.R. §§ 3.303, 3.385.  Moreover, even if the Board to presume that a current hearing loss disability exists, the only competent medical opinion of record, that of the May 2016 VA examiner, is against the claim and supported by appropriate rationale.  The Veteran, his sister and his mother are not competent to opine as to the etiology of his hearing loss, as they lack the medical training and expertise necessary to provide a probative opinion on this medically complex issue.  Additionally, the April 2010 private opinion is couched in speculation and therefore of no probative value.

Therefore, for the reasons set forth above, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


